Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-8 of U.S. Patent No. 10,512,758. Although the claims at issue are not identical, they are not patentably distinct from each other because:  For double patenting to exist between the rejected claims and the patented claims, it must be determined that the rejected claims are not patentably distinct from the patented claims.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the recited patented claims and, if so, whether those differences render the claims patentably distinct.
	Claim 1 recites introducer with sheath, catheter with sheath wherein the sheath is configured to be advanced through introducer main body, an inner core configured to be advanceable through introducer and sheath and the inner core is configured to be advanceable over a guidewire.  
	It is clear that all the elements of claim 1 are to be found in claim 1 of the patent.  The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes additional elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, it is not patentably distinct.
Claim 1 of the application is obvious over claim 1 of the patent.
Claim 2 of the application is obvious over claims 1, 7 and 8 of the patent, in essence the tab system is a removably engaged system.  
Claim 3 of the application is obvious over claims 1 and 2 of the patent, as it is obvious the stent is retains the stent or stent graft.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 7-10 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Konya USP 6,123,723.

Regarding claim 1, Konya teaches a catheter system comprising: 
 	an introducer comprising a main body (406) and a tubular introducer sheath (24) projecting from the main body; and 
 	a catheter (20) comprising a main body and an outer sheath (11) projecting from the main body, the outer sheath configured to be at least partially advanced through the main body of the introducer; 
 	wherein the catheter is configured to engage with the introducer (see figure 25- it is noted Applicant has not claimed a particular engagement), and 
 	wherein the catheter further comprises an inner core (31) that is configured to be advanceable through the main body of the catheter and the outer sheath; and 
 	wherein the inner core is configured to be advanceable over a guidewire (column 19 lines 37-46, column 26 lines 50-61).  It is noted this is recited as an alternative not per se a different embodiment of the present invention; Konya teaches the inner member is either (14) or (31).  

Regarding claim 2, Konya teaches a catheter system of claim 1, wherein catheter is configured to be removably engaged with the introducer.

Regarding claim 3, Konya teaches a catheter system of claim 1, wherein the catheter retains a stent (2).

Regarding claim 4, Konya teaches a catheter of claim 1, wherein the catheter retains multiple stent segments (see figure 2A (2)).

Regarding claim 7, Konya teaches a method of placing a catheter into a blood vessel comprising: placing into a patient's vessel, an introducer comprising a main body (406) and a tubular introducer sheath (24) projecting from the main body; and passing a catheter (20) through the introducer sheath, wherein the catheter comprises an inner core (31) that is configured to be advanceable through the main body of the catheter and the outer sheath, and wherein the inner core is configured to be advanceable over a guidewire (column 19 lines 37-46 and column 26 lines 50-61).

Regarding claim 8, Konya teaches a method of claim 7, wherein the catheter retains a stent (2) – noted in claim 1 above the catheter comprises a main body and outer sheath.

Regarding claim 9, Konya teaches a method of claim 8, further comprising placing at least one stent or stent graft in the patient's blood vessel (abstract).

Regarding claim 10, Konya teaches a method of claim 8, further comprising placing multiple stents or stent grafts in the patient's vessel (for example 2, 3 and 4 see figure 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konya USP 6,123,723 as applied to claim 3 above, and further in view of Bahler US 2005/0273155.

Regarding claim 5, Konya teaches a catheter of claim 3, however fails to teach wherein the stent or stent graft is fenestrated.  Konya teaches a stent graft (see figure 19).
	Bahler also teaches a known stent graft, where the stent graft is fenestrated [0169].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a fenestrated stent graft when placing a renal arteries as said fenestrations permit continued blood flow while the stent graft is placed.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Konya USP 6,123,723 as applied to claim 3 above.



Regarding 6 Konya teaches a catheter of claim 3, however fails to teach the stent housed by catheter is bifurcated.  
Konya teaches a stent graft that is a bifurcated prosthesis (see figure 19). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a bifurcated prothesis as taught by Konya, to treat bifurcated vessels (see figure 19).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/27/22